DETAILED ACTION

This office action is in response to the preliminary amendment filed 3/16/2020. As directed by the amendment, no claims have been amended, claim 1 has been cancelled, and claims 2-26 have been newly added.  Thus, claims 2-26 are presently pending in this application.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the constricted orifice comprising an orifice plate as recited in claims 2, 13, and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a humidifying inspiratory gas supply unit” in claims 2 and 6 and “a heating element” in claims 2, 6, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, lines 21-24 recite, “the constricted orifice comprising an orifice plate with a reduced area orifice defining a second cross sectional area of the gas flow path so as to partially occlude the gas flow path, the second cross sectional area is less than one half of the first cross sectional area”.  Paragraphs [0251]-[0262] of the Specification, describing the flow restrictor, discloses that the air flow restrictor may be a simple orifice plate (para [0255]), and that a bullet-shaped flow restrictor may have a second cross sectional area that is less than a cross sectional area of a cylinder (para [0259]), but does not provide support for an orifice plate with a reduced area orifice defining a second cross sectional area of the gas flow path that is less than one half of the first cross sectional area.
Claims 3-5 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al (2004/0261797) in view of Orr et al (2004/0118212), Kofoed et al (5,789,660), and Kelley et al (7,051,765).
Regarding claim 2, White discloses a respiratory gas delivery conduit assembly for use in a system for providing a flow of humidified respiratory gases to a user, the respiratory gas delivery conduit assembly comprising: an inspiratory gas supply conduit (3) having a gas conduit upstream portion (upstream portion of conduit (3) proximal to humidifier (8)) configured to be connectable to a humidifying inspiratory gas supply unit (8) (humidifier) and to receive gas from the humidifying inspiratory gas supply unit (8) (para [0040]), the inspiratory gas supply conduit (3) also comprising a gas conduit downstream portion (portion of conduit (3) proximate to toggle (64)) and configured to be connected to a respiratory gas patient interface (30) (nasal cannula assembly) (para [0081]); and a heating element (11) extending along an inner portion of the inspiratory gas supply conduit (3) between the gas conduit upstream portion and the gas conduit downstream portion (para [0043]), the heating element (11) being configured to prevent 
White does not disclose a flow restrictor connected to the downstream portion of the inspiratory gas supply conduit and with the inspiratory gas supply conduit, defining a gas flow path from the gas conduit upstream portion, through the gas conduit downstream portion and through the flow restrictor, the flow restrictor comprising a flow restrictor inlet portion, a flow restrictor outlet portion, and a constricted orifice disposed downstream from the flow restrictor inlet portion, the flow restrictor inlet portion defining a first inner cross sectional area of the gas flow path, the constricted orifice comprising a reduced area orifice defining a second cross sectional area of the gas flow path so as to partially occlude the gas flow path.
However, Orr teaches a system for sensing respiratory pressure formed as a flow restrictor (20) (pneumotach includes an obstruction (21) to block a portion of the flow of respiration or other gases) (para [0033]) configured to be carried by or proximate to a respiratory circuit or a nasal cannula (abstract), wherein the flow restrictor (20) is connected to a downstream portion (end of inspiratory supply conduit (14) proximate the pneumotach (20)) of an inspiratory supply conduit (14) (one end of ventilator conduit) and with the inspiratory gas supply conduit (14), defining a gas flow path from a gas conduit upstream portion (portion of inspiratory gas conduit (14) opposite the pneumotach (20) which can be connected to a source of gas inhaled by in individual or a ventilator), through the gas conduit downstream portion and through the flow restrictor (20) (fig 1, para [0032]) and in figs 2-5 discloses the flow restrictor (20) comprising a flow restrictor inlet portion (left end of primary conduit (22)), a flow restrictor outlet 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of White by providing a pneumotach including a flow restrictor connected to the downstream portion of the inspiratory gas supply conduit and with the inspiratory gas supply conduit, defining a gas flow path from the gas conduit upstream portion, through the gas conduit downstream portion and through the flow restrictor, the flow restrictor comprising a flow restrictor inlet portion, a flow restrictor outlet portion, and a constricted orifice disposed downstream from the flow restrictor inlet portion, the flow restrictor inlet portion defining a first inner cross sectional area of the gas flow path, the constricted orifice comprising a reduced area orifice defining a second cross sectional area of the gas flow path so as to partially occlude the gas flow path as taught by Orr in order to allow the use of a pressure transducer to determine various pressure and flow parameters relating to the respiration of an individual, as well as other respiratory profile parameters that are based in part on the pressure or flow of the individual's respiration (Orr, para [0020]).
The now-modified White’s device does not disclose the flow restrictor inlet portion comprising an outer diameter matched to an internal diameter of the gas conduit 
However, Kofoed in fig 4 teaches an airway adaptor (20) with a differential flowmeter including a flow restriction (obstruction (76) creates differential pressure signal measured at pressure ports (62, 66) to measure flow (col 8, ln 14-24), wherein the airway adaptor includes an inlet portion (26) connected to a ventilator and an outlet portion (24) connected to a patient interface (col 6, ln 23-26), wherein the inlet portion (26) comprises an outer diameter matched to an internal diameter of a gas conduit downstream portion (F) (as shown in fig 4, inlet portion (26) is connected to a female connecting tube element (F) by having the outer diameter of the inlet portion (26) matched to an inner diameter of a gas conduit downstream portion (F)) (fig 4, col 7, ln 49-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the flow restrictor inlet portion of modified White providing the flow restrictor inlet portion with an outer diameter matched to an internal diameter of the gas conduit downstream portion, as it would be combining prior art elements according to a known method of providing an attachment mechanism between an airway adaptor and a respiratory conduit by configuring the airway adaptor to accept a female respiratory conduit in order to achieve the predictable result of attaching an airway adaptor to a respiratory conduit.  See MPEP 2143(I)(A).
The now-modified White’s device does not disclose the constricted orifice comprising a orifice plate with a reduced area orifice defining a second cross sectional area of the gas flow path so as to partially occlude the gas flow path, the second cross 
However, Kelley in figs 3a-c teaches a constricted orifice (18) (orifice plate) including a hole pattern structure in balanced flow region (18C) (col 6, ln 15-29), wherein the balanced flow region is configured to equalized one or more process variables associated with the flow across the surface of the plate (col 1, ln 14-18), wherein the constricted orifice is an orifice plate (col 6, ln 15-18), and wherein a second cross sectional area of the total orifice flow area across the constricted orifice (18) is less than the a first cross sectional area of an inlet of a conduit (12) (as shown in fig 7, orifice plate is mounted so that peripheral mounting flange (18A) is captured within flange (14, 16) (col 4, ln 21-33) and therefore the cross sectional area of the inlet of the conduit (12) corresponds to the cross sectional area of the central circular region (18B) (see fig 3a-c).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the constricted orifice of modified White to comprise an orifice plate with a hole pattern to provide a balanced flow region to configured to equalized one or more proves variables associated with the flow across the surface of the orifice plate with a second cross sectional area across the orifice that is less a first cross sectional area of an inlet portion as taught by Kelley in order to allow pressure across the constricted orifice to be equalized or balanced across the surface 
As shown in figs 3a-c of Kelley, it appears that the second cross sectional area of the sum of the plurality of holes in the orifice plate (18 of Kelley) is less than one half of the first cross sectional area of the central circular region (18B of Kelley), and therefore, it is considered that Kelley teaches that the second cross sectional area is less than one half of the first cross sectional area.  In the alternative, although Kelley does not explicitly state that the second cross sectional area of the sum of the plurality of holes in the orifice plate is less than one half of the first cross sectional area of the central circular region, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second cross sectional area corresponding to the total orifice flow area to be less than one half of the first cross sectional area corresponding to the flow restrictor inlet portion, as it has been held that changes in size and shape, and optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the total orifice flow area of the orifice plate by routine experimentation would have been within the level of skill of one of ordinary skill in the art in order to balance of multiple process variables to achieve an approximate equalization of each process variable across the balanced flow region of the orifice plate (Kelley, col 5, ln 27-30).  It is considered that the second cross sectional area of the modified White’s device is sufficiently smaller than the first cross sectional area so as to decouple the portions of the gas flow path upstream from the constricted orifice from portions of the gas flow path downstream from the constricted orifice because a gas flow path upstream of the constricted orifice has a relatively lower velocity and a higher 
Regarding claim 3, the modified White’s references discloses a patient inspiratory gas supply conduit (62 of White (breathable tube), 12 of Orr (one end or respiratory conduit (14 of Orr)) (White, para [0077]), Orr, para [0032]); and as shown in fig 1 of Orr discloses the patient inspiratory gas supply conduit (12 of Orr) connected to the flow restrictor outlet portion (22 of Orr).
Modified White does not disclose the patient inspiratory gas supply conduit having a third cross sectional than is larger than the second cross sectional area.
However, Kofoed in fig 4 teaches an airway adaptor (20) with a differential flowmeter including a flow restriction (obstruction (76) creates differential pressure signal measured at pressure ports (62, 66) to measure flow (col 8, ln 14-24), wherein the airway adaptor includes an inlet portion (26) connected to a ventilator and an outlet portion (24) connected to a patient interface (col 6, ln 23-26), wherein the outlet portion (24) is connected to a patient inspiratory gas supply conduit (M) (male connecting tube element) having a cross sectional than is larger than the cross sectional area of the obstruction (76) (bore diameter of outlet portion (24) is larger to accommodate male connecting portion (M) (col 7, ln 49-59), and as shown in figs 4-5, because male connecting portion (M) has a larger cross sectional area than the inner wall (48) of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patient inspiratory gas supply conduit to have a cross sectional area than is larger than the second cross sectional area of the constricted orifice as taught by Kofoed, as the use of a patient inspiratory gas supply supply having a cross sectional area greater than the cross sectional area of the primary conduit of the flow restrictor is known in the art, and it appears that the patient inspiratory gas supply conduit would perform equally well to supply gas to a patient if the cross sectional area of the inspiratory gas supply conduit was greater than that of a cross sectional area of the obstruction.
Regarding claim 4, White discloses the patient inspiratory gas supply conduit (62) comprises a breathable wall (breathable tubing made of a material that allows transmission of water) (para [0077]).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al, Orr et al, Kofoed et al, and Kelley et al as applied to claim 2 above, and further in view of Kooij et al (2011/0067704).
Regarding claim 5, modified White discloses a non-sealing patient interface (as shown in fig 10 of White, nasal prongs (43, 44 of White) of nasal cannula comprise narrow elongate tubular members of consistent diameter and therefore is considered non-sealing, as it does not provide any structure for sealing a user with large nostrils) (White, para [0067]).

However, Kooij in figs 1-3 teaches a patient interface comprising a nasal cannula, wherein the patient interface is non-sealing (includes two nasal prongs configured to engage the patient's nares in a non-sealing manner) (para [0028]) and having a body portion (10) (patient interface) that is resilient, flexible, and pliable (body portion (10) and nasal prongs (12a, 12b) can be made of silicone, which is a resilient, flexible, and pliable material (para [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the nasal interface of modified White by providing a body portion that is made of silicone, which is a resilient, flexible, and pliable material, as the use of a resilient, flexible, and pliable material such as silicone to form a body portion of nasal cannula is known in the art, and it would appear that the modified White’s resilient, flexible, pliable body portion of the nasal interface would perform equally well to conform to a user’s face for comfort and support the nasal prongs.
Claims 6, 10-11, 16, 20-21, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al (2004/0261797) in view of Orr et al (2004/0118212).
Regarding claim 6, White discloses a respiratory gas delivery conduit assembly for use in a system for providing a flow of humidified respiratory gases to a user, the respiratory gas delivery conduit assembly comprising: an inspiratory gas supply conduit (3) having a gas conduit upstream portion (upstream portion of conduit (3) proximal to humidifier (8)) configured to be connectable to a humidifying inspiratory gas supply unit 
White does not disclose a flow restrictor connected to the downstream portion of the inspiratory gas supply conduit and with the inspiratory gas supply conduit, defining a gas flow path from the gas conduit upstream portion, through the gas conduit downstream portion and through the flow restrictor, the flow restrictor comprising a flow restrictor inlet portion, a flow restrictor outlet portion, and a constricted orifice disposed downstream from the flow restrictor inlet portion, the flow restrictor inlet portion defining a first inner cross sectional area of the gas flow path, the constricted orifice comprising a reduced area orifice defining a second cross sectional area of the gas flow path so as to partially occlude the gas flow path.
However, Orr teaches a system for sensing respiratory pressure formed as a flow restrictor (20) (pneumotach includes an obstruction (21) to block a portion of the flow of respiration or other gases) (para [0033]) configured to be carried by or proximate to a respiratory circuit or a nasal cannula (abstract), wherein the flow restrictor (20) is connected to a downstream portion (end of inspiratory supply conduit (14) proximate the pneumotach (20)) of an inspiratory supply conduit (14) (one end of ventilator conduit) and with the inspiratory gas supply conduit (14), defining a gas flow path from a gas conduit upstream portion (portion of inspiratory gas conduit (14) opposite the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of White by providing a pneumotach including a flow restrictor connected to the downstream portion of the inspiratory gas supply conduit and with the inspiratory gas supply conduit, defining a gas flow path from the gas conduit upstream portion, through the gas conduit downstream portion and through the flow restrictor, the flow restrictor comprising a flow restrictor inlet portion, a flow restrictor outlet portion, and a constricted orifice disposed downstream from the flow restrictor inlet portion, the flow restrictor inlet portion defining a first inner cross sectional area of the gas flow path, the constricted orifice comprising a reduced area orifice defining a second cross sectional area of the gas flow path so as to partially occlude the gas flow path as taught by Orr in order to allow the use of a pressure transducer to determine various pressure and flow parameters relating to the respiration 
Regarding claim 10, White discloses the gas conduit downstream portion (3) is configured to be connected to a respiratory gas patient interface (20) (gases flowing through the inspiratory conduit (3), including the downstream portion, are passed to the patient by way of the nasal cannula (20)) (para [0040]).
Regarding claim 11, White discloses the heating element (11) is configured to prevent condensation of humidified gases occurring within inspiratory gas supply conduit (3) (para [0043]).
Regarding claim 16, White discloses a respiratory gas delivery conduit assembly for use in a system for providing a flow of humidified respiratory gases to a user, the respiratory gas delivery conduit assembly comprising: an inspiratory gas supply conduit (3) having a gas conduit upstream portion (upstream portion of conduit (3) proximal to humidifier (8)) and a gas conduit downstream portion (portion of conduit (3) proximate to toggle (64)) (para [0081]); and a heating element (11) extending along an inner portion of the inspiratory gas supply conduit (3) between the gas conduit upstream portion and the gas conduit downstream portion (para [0043]). 
White does not disclose a flow restrictor connected to the downstream portion of the inspiratory gas supply conduit, the flow restrictor comprising a flow restrictor inlet portion, a flow restrictor outlet portion, and a constricted orifice disposed downstream from the flow restrictor inlet portion, the flow restrictor inlet portion defining a first cross sectional gas flow area, the constricted orifice defining a second cross sectional gas flow area, and the flow restrictor outlet portion defining a third cross sectional gas flow 
However, Orr teaches a system for sensing respiratory pressure formed as a flow restrictor (20) (pneumotach includes an obstruction (21) to block a portion of the flow of respiration or other gases) (para [0033]) configured to be carried by or proximate to a respiratory circuit or a nasal cannula (abstract), wherein the flow restrictor (20) is connected to a downstream portion (end of inspiratory supply conduit (14) proximate the pneumotach (20)) of an inspiratory supply conduit (14) (one end of ventilator conduit) and in figs 2-5 discloses the flow restrictor (20) comprising a flow restrictor inlet portion (left end of primary conduit (22)), a flow restrictor outlet portion (right end of primary conduit (22)), and a constricted orifice (21) (obstruction) disposed downstream from the flow restrictor inlet portion (22), the flow restrictor inlet portion (22) defining a first inner cross sectional area of the gas flow path, the constricted orifice (21) comprising a reduced area orifice defining a second cross sectional area of the gas flow path so as to partially occlude the gas flow path (as shown in fig 2, constricted orifice is configured to block a portion of the flow of respiration or other gases) (para [0033]) and the flow restrictor outlet portion (22) defining a third cross sectional gas flow area the second cross sectional gas flow area being less than both the first and third cross sectional gas flow areas (as shown in fig 2, constricted orifice is configured to block a portion of the flow of respiration or other gases and is shown to have a smaller cross sectional area than the first and third cross sectional gas flow areas at the restrictor inlet and restrictor outlet) (para [0033]).

Regarding claim 20, White discloses the gas conduit downstream portion (3) is configured to be connected to a respiratory gas patient interface (20) (gases flowing through the inspiratory conduit (3), including the downstream portion, are passed to the patient by way of the nasal cannula (20)) (para [0040]).
Regarding claim 21, White discloses the heating element (11) is configured to prevent condensation of humidified gases occurring within inspiratory gas supply conduit (3) (para [0043]).
Regarding claim 26, White discloses the gas conduit upstream portion is configured to be connectable to a humidifying inspiratory gas supply unit (8) (humidifier) and to receive gas from the humidifying inspiratory gas supply unit (8) (para [0040]).
Claims 7, 8, 12, 17, 18, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al and Orr et al as applied to claims 6 and 16 above, and further in view of Kofoed et al.
Regarding claim 7 and 17, the modified White’s references discloses a patient inspiratory gas supply conduit (62 of White (breathable tube), 12 of Orr (one end or respiratory conduit (14 of Orr) (White, para [0077]), Orr, para [0032]); and as shown in fig 1 of Orr discloses the patient inspiratory gas supply conduit (12 of Orr) connected to connected to the flow restrictor outlet portion (22 of Orr).
Modified White does not disclose the patient inspiratory gas supply conduit having a third cross sectional than is larger than the second cross sectional area.
However, Kofoed in fig 4 teaches an airway adaptor (20) with a differential flowmeter including a flow restriction (obstruction (76) creates differential pressure signal measured at pressure ports (62, 66) to measure flow (col 8, ln 14-24), wherein the airway adaptor includes an inlet portion (26) connected to a ventilator and an outlet portion (24) connected to a patient interface (col 6, ln 23-26), wherein the outlet portion (24) is connected to a patient inspiratory gas supply conduit (M) (male connecting tube element) having a cross sectional than is larger than the cross sectional area of the obstruction (76) (bore diameter of outlet portion (24) is larger to accommodate male connecting portion (M) (col 7, ln 49-59), and as shown in figs 4-5, because male connecting portion (M) has a larger cross sectional area than the inner wall (48) of tubular housing), it would have a larger cross sectional area than the portion of the tubular housing containing the obstruction (76)). 

Regarding claims 8 and 18, White discloses the patient inspiratory gas supply conduit (62) comprises a breathable wall (breathable tubing made of a material that allows transmission of water) (para [0077]).
Regarding claims 12 and 22, modified White discloses a flow restrictor inlet portion (22 of Orr). 
Modified White does not disclose the flow restrictor inlet portion comprises an outer diameter matched to an internal diameter of the gas conduit downstream portion.
However, Kofoed in fig 4 teaches an airway adaptor (20) with a differential flowmeter including a flow restriction (obstruction (76) creates differential pressure signal measured at pressure ports (62, 66) to measure flow (col 8, ln 14-24), wherein the airway adaptor includes an inlet portion (26) connected to a ventilator and an outlet portion (24) connected to a patient interface (col 6, ln 23-26), wherein the inlet portion (26) comprises an outer diameter matched to an internal diameter of a gas conduit downstream portion (F) (as shown in fig 4, inlet portion (26) is connected to a female 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the flow restrictor inlet portion of modified White providing the flow restrictor inlet portion with an outer diameter matched to an internal diameter of the gas conduit downstream portion, as it would be combining prior art elements according to a known method of providing an attachment mechanism between an airway adaptor and a respiratory conduit by configuring the airway adaptor to accept a female respiratory conduit in order to achieve the predictable result of attaching an airway adaptor to a respiratory conduit.  See MPEP 2143(I)(A).
Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al and Orr et al as applied to claims 6 and 16 above, and further in view of Kooij et al.
Regarding claims 9 and 19, modified White discloses a non-sealing patient interface (as shown in fig 10 of White, nasal prongs (43, 44 of White) of nasal cannula comprise narrow elongate tubular members of consistent diameter and therefore is considered non-sealing, as it does not provide any structure for sealing a user with large nostrils) (White, para [0067]) 
Modified White does not disclose the patient interface having a resilient, flexible, pliable body portion.
However, Kooij in figs 1-3 teaches a patient interface comprising a nasal cannula, wherein the patient interface is non-sealing (includes two nasal prongs 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the nasal interface of modified White by providing a body portion that is made of silicone, which is a resilient, flexible, and pliable material, as the use of a resilient, flexible, and pliable material such as silicone to form a body portion of nasal cannula is known in the art, and it would appear that the modified White’s resilient, flexible, pliable body portion of the nasal interface would perform equally well to conform to a user’s face for comfort and support the nasal prongs.
Claims 13-15 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al and Orr et al as applied to claims 6 and 16 above, and further in view of Kelley et al.
Regarding claim 13 and 23, modified White discloses a constricted orifice.
Modified White does not disclose the constricted orifice comprises an orifice plate defining the reduced area orifice.
However, Kelley in figs 3a-c teaches a constricted orifice (18) (orifice plate) including a hole pattern structure in balanced flow region (18C) (col 6, ln 15-29), wherein the balanced flow region is configured to equalized one or more process variables associated with the flow across the surface of the plate (col 1, ln 14-18), wherein the constricted orifice is an orifice plate (col 6, ln 15-18).

Regarding claim 14 and 24, modified White discloses a constricted orifice.
Modified White does not disclose the second cross sectional area is less than one half of the first cross sectional area.
However, Kelley in figs 3a-c teaches a constricted orifice (18) (orifice plate) including a hole pattern structure in balanced flow region (18C) (col 6, ln 15-29), wherein the balanced flow region is configured to equalized one or more process variables associated with the flow across the surface of the plate (col 1, ln 14-18), wherein the constricted orifice is an orifice plate (col 6, ln 15-18), wherein a second cross sectional area of the total orifice flow area across the constricted orifice (18) is less than the a first cross sectional area of an inlet of a conduit (12) (as shown in fig 7, orifice plate is mounted so that peripheral mounting flange (18A) is captured within flange (14, 16) (col 4, ln 21-33) and therefore the cross sectional area of the inlet of the conduit (12) corresponds to the cross sectional area of the central circular region (18B) (see fig 3a-c).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the constricted orifice of modified White to 
As shown in figs 3a-c, it appears that the second cross sectional area of the sum of the plurality of holes in the orifice plate (18) is less than one half of the first cross sectional area of the central circular region (18B).  In the alternative, although Kelley does not explicitly state that the second cross sectional area of the sum of the plurality of holes in the orifice plate is less than one half of the first cross sectional area of the central circular region, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second cross sectional area corresponding to the total orifice flow area to be less than one half of the first cross sectional area corresponding to the flow restrictor inlet portion, as it has been held that changes in size and shape, and optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the total orifice flow area of the orifice plate by routine experimentation would have been within the level of skill of one of ordinary skill in the art in order to balance of multiple process variables to achieve an approximate equalization of each process variable across the balanced flow region of the orifice plate (Kelley, col 5, ln 27-30).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zajac (4,958,658) discloses a flow restrictor to dampen pressure fluctuations and Doherty et al (2009/0320842) and Hall (5,461,932) disclose air flow measurement devices including an orifice plate restrictor..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785